DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed on August 19, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Copies of WO 2014/208546 and WO 2019/081365, each has not been submitted.

	Claim Objections

Claim 19 is objected to because of the following informalities: 
- claim 19, “test stimulus” (line 9) lacks antecedent basis and should be – the test signal --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 19 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected to “validat[e] the first ADC circuit based on a correspondence between the first test signal and the received first voltage signal”. The first test signal and received first voltage signal (by the first ADC) are signals that occur before the ADC conversion. Thus, it does not seem possible to use them to validate the first ADC. Instead, paragraph 0066 of the specification discloses that the processor uses test signal and the digital signal received by the processor (after ADC conversion) to validate the first ADC.
Claim 12 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected to “validat[e] the first ADC circuit … using the reference result”. Paragraph 0088 of the specification does not enable validating the first ADC circuit … using the reference result.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13, the body of the claim does not support “determining a status of a battery monitor circuit” that is recited in the preamble.
Claim 9, “a first portion of a resistive voltage divider circuit” (lines 2-3) is not defined. Does the first portion relate to one of the resisters of the resistive voltage divider circuit?
Claim 10, “one or more elements in a resistive voltage divider circuit” (lines 2-3) is not defined. Do the one or more elements relate to one of the resisters of the resistive voltage divider circuit?
Claims 15 and 19, “a first portion of the resistive attenuation network” (claim 15, line 5; claim 19, lines 5-6) is not defined. Does the first portion relate to one of the components the resistive attenuation network?
Claims 17 and 18, “other information about current in the shunt device” is not defined. Paragraph 0096 of the specification does not define what the other information about current in the shunt device is.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (MPEP 2106), the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 13, and 19 recite an abstract idea of “validating the first ADC circuit based on a correspondence between the first test signal and the received first voltage signal or digital signal” (evaluation, mental process). Claim 19 further recite an abstract idea of “comparing the second and third voltage information to validate an operating status of the second ADC circuit” ” (evaluation, mental process).
Under step 2A, prong 2, claim 1 recites a particular machine of “a battery voltage measurement circuit coupled to the battery, a first analog-to-digital converter (ADC) circuit, for receiving a first voltage signal from the battery voltage measurement circuit in response to the first test signal”; claim 13 recites a particular machine of “a first analog-to-digital converter (ADC) circuit configured to receive information about a voltage in a battery voltage measurement circuit; a signal generator configured to provide a test signal to the battery voltage measurement circuit; and a processor circuit coupled to the first ADC circuit and the signal generator”; claim 19 recites a particular machine of “using a signal generator, receiving a control signal from a processor circuit and, in response, providing a test signal to a first portion of the resistive attenuator network; receiving, using a first analog-to-digital converter (ADC) circuit, first voltage information from the first portion of the resistive attenuator network; using a second ADC circuit, second voltage information from a resistive shunt that is coupled to the battery; receiving, using the first ADC circuit, third voltage information from the resistive shunt that is coupled to the battery”.
The above limitations are indication of integration into a practical application (MPEP 2106.05(b)).
Accordingly, claims 1, 13, and 19 and their respective dependent claims are patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzivanopoulos et al. (WO 2016/128230) (see English translation).

Regarding claim 1, Tzivanopoulos et al. discloses a method (Fig. 1) for determining a status of a battery monitor circuit (Fig. 1) for a first battery (20), the method comprising:
providing a first test signal (UR) to a battery voltage measurement circuit (101) that is coupled to the battery (20) (Fig. 1);
using a first analog-to-digital converter (ADC) circuit (100), receiving a first voltage signal (UR1) from the battery voltage measurement circuit (101) in response to the first test signal (UR, Fig. 3); and
validating (via diagnostic unit 130) the first ADC circuit (100) based on a correspondence between the first test signal (UR) and the received first voltage signal (UR1) (diagnosis of ADC 100 is based on UR and UR1, paragraph 0161, lines 3-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos et al. in view of Hoermaier et al. (US 2020/0256924).

Regarding claim 2, Tzivanopoulos et al. discloses 
using the first ADC circuit (100) and a second ADC circuit (110), receiving information about a first current in the battery; and
validating the second ADC circuit (100) based on the received information from the first and second ADC circuits (100, 110) (paragraph 0161, 0163, 0164).

However, Tzivanopoulos et al. does not disclose using the first ADC circuit and a second ADC circuit, receiving information about a first current in a shunt device that is coupled to the battery.

Hoermaier et al. discloses using the first ADC circuit (311) and a second ADC circuit (312) (Fig. 4), receiving information about a first current (shunt voltage is associated with shunt current, paragraph 0103) in a shunt device (252) that is coupled to the battery (200) (Figs. 3, 4; paragraph 0103). Accordingly, it would have been obvious to use the first ADC circuit and a second ADC circuit, for receiving information about a first current in a shunt device that is coupled to the battery.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Tzivanopoulos et al. with a shunt device that is coupled to the battery as disclosed by Hoermaier et al. for the purpose of using the first ADC circuit and a second ADC circuit, for receiving information about a first current in a shunt device that is coupled to the battery.

Regarding claim 3, Tzivanopoulos et al. discloses receiving the information about the first current includes using the first ADC circuit to measure a first magnitude characteristic (magnitude of respective voltage) and using the second ADC circuit to concurrently measure a second magnitude characteristic (magnitude of respective voltage) (Fig. 3); and
wherein validating the second ADC circuit includes comparing the first and second magnitude characteristics (paragraphs 0161, 0163, 0164).

However, Tzivanopoulos et al. does not disclose receiving the information about the first current in the shunt device includes using the first ADC circuit to measure a first magnitude characteristic of the first current in the shunt device and using the second ADC circuit to concurrently measure a second magnitude characteristic of the first current in the shunt device.

Hoermaier et al. et al. discloses receiving the information about the first current in the shunt device includes using the first ADC circuit to measure a first magnitude characteristic (magnitude of respective shunt voltage) of the first current in the shunt device (respective shunt voltage is associated with corresponding shunt current, paragraph 0109) and using the second ADC circuit to measure a second magnitude characteristic (magnitude of respective shunt voltage) of the first current in the shunt device (respective shunt voltage is associated with corresponding shunt current, paragraph 0109).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Tzivanopoulos et al. with a shunt device as disclosed by Hoermaier et al. for the purpose of providing magnitude characteristics of current in the shunt device to be measured.

Regarding claim 4, Tzivanopoulos et al. discloses using a multiplexer circuit (70), coupling the first ADC circuit (100) to receive the first voltage signal from the battery voltage measurement circuit (101) (Fig. 1).

While Tzivanopoulos et al. does not disclose receiving a second voltage signal from the shunt device, wherein the second voltage signal indicates the first magnitude characteristic of the first current in the shunt device, the limitation is an alternative limitation recited in the alternative form.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos et al. in view of Lee et al. (US 2017/0184682).

Regarding claim 5, Tzivanopoulos et al. discloses providing a first test signal (UR) to a battery voltage measurement circuit (101).

However, Tzivanopoulos et al. does not disclose using a digital-to-analog converter (DAC) circuit to provide the first test signal.

Lee et al. discloses using a digital-to-analog converter (DAC) circuit (618b) to provide the first test signal (control signal, Fig. 6A).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Tzivanopoulos et al. with a digital-to-analog converter (DAC) circuit as disclosed by Lee et al. for the purpose of providing the first test signal.

Regarding claim 6, Tzivanopoulos et al. does not disclose using a processor circuit:
providing a control signal to the DAC circuit to instruct the DAC circuit to provide the first test signal; and
validating the first ADC circuit based on a characteristic of the control signal provided to the DAC circuit and a characteristic of the first voltage signal received from the first ADC circuit.

Lee et al. discloses using a processor circuit (DAC controller 617):
providing a control signal to the DAC circuit (618b) to instruct the DAC circuit to provide the first test signal (control signal, Fig. 6A). As discussed above, Tzivanopoulos et al. discloses validating (via diagnostic unit 130) the first ADC circuit (100) based on a correspondence between the first test signal (UR) and the received first voltage signal (UR1) (diagnosis of ADC 100 is based on UR and UR1, paragraph 0161, lines 3-9). Since Lee et al. discloses the first test signal is based on the control signal provided to the DAC circuit, it would have been obvious to validate the first ADC circuit based on a characteristic of the control signal provided to the DAC circuit and a characteristic of the first voltage signal received from the first ADC circuit.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Tzivanopoulos et al. with a control signal to the DAC circuit as disclosed by Lee et al. for the purpose of providing the first test signal and validating the first ADC circuit based on a characteristic of the control signal provided to the DAC circuit and a characteristic of the first voltage signal received from the first ADC circuit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos et al. in view of Graf et al. (US 2020/0333376).

Regarding claim 9, Tzivanopoulos et al. discloses providing the first test signal to the battery voltage measurement circuit includes providing the first test signal to a first portion of a level converter (101) in the battery monitor circuit (Fig. 1).

Tzivanopoulos et al. does not disclose the level converter is a resistive voltage divider circuit.

Graf et al. discloses a resistive voltage divider circuit for dividing a voltage potential to adapt the voltage potential of a battery to the measuring range of the ADC (paragraph 0144, lines 6-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Tzivanopoulos et al. with a resistive voltage divider circuit as disclosed by Graf et al. for the purpose of providing the first test signal to a first portion of resistive voltage divider circuit in the battery monitor circuit to adapt the voltage potential of a battery to the measuring range of the battery monitor, wherein Tzivanopoulos et al. discloses the ADC is in the battery monitor.

	Allowable Subject Matter

Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a system for a determining a health status of a battery monitor circuit for a battery, comprising receiving a digital signal from the first ADC circuit, the digital signal including information about the voltage in the battery voltage measurement circuit; and validating the first ADC circuit based on characteristics of the test signal and information in the digital signal about the voltage in the battery voltage measurement circuit (claim 13) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

	Claims 7, 8, 10-12, 19, and 20 do not have prior art rejections.
The combination as claimed wherein a system or method for a determining a health status of a battery monitor circuit for a battery, comprising validating the first ADC circuit includes comparing a frequency characteristic of the first test signal and a frequency characteristic of the first voltage signal received from the battery voltage measurement circuit (claim 7) or using a third ADC circuit, receiving, in a time-multiplexed manner, (1) information about the first voltage signal from the battery voltage measurement circuit in response to the first test signal and (2) information about the first current in the shunt device; and validating the second ADC circuit based on information about the first current as-received from the second and third ADC circuits (claim 8) or providing the first test signal to the battery voltage measurement circuit includes providing a control signal to shunt one or more elements in a resistive voltage divider circuit in the battery monitor circuit (claim 10) or validating the first ADC circuit includes using information about whether the first voltage signal includes changes in frequency or amplitude over time corresponding to respective changes in the first test signal (claim 11) or providing a DC reference signal to the battery voltage measurement circuit at a first time and, in response, receiving a reference result and validating the first ADC circuit includes using the correspondence between the first test signal and the received first voltage signal and using the reference result (claim 12) or receiving, using the first ADC circuit, third voltage information from the resistive shunt that is coupled to the battery; and using the processor circuit, comparing the second and third voltage information to validate an operating status of the second ADC circuit (claim 19) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 2016/0069964) is a US counterpart of WO 2014/208546, cited in an IDS.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 16, 2022